TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 30, 2015



                                      NO. 03-11-00338-CV


Greg Abbott, in his Official Capacity as Governor of the State of Texas; Kyle Janek, in his
 Official Capacity as Executive Commissioner of the Texas Health and Human Services
 Commission; Jon Weizenbaum, in his Official Capacity as Commissioner of the Texas
   Department of Aging and Disability Services; Laura Cazabon-Braly, in her Official
  Capacity as Director of the Austin State Supported Living Center; Mike Davis, in his
     Official Capacity as Director of the Mexia State Supported Living Center; and
                 Gale Wasson, in her Official Capacity as Director of the
                    Lufkin State Supported Living Center, Appellants

                                                 v.

       G.G.E, E.M.B, and G.D.E. through their next friend, Geoffrey Courtney; and
                          Disability Rights Texas, Appellees




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, HENSON, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN:
                   JUSTICE HENSON NOT PARTICIPATING




This is an appeal from the interlocutory order denying the plea to the jurisdiction signed by the

trial court on May 5, 2011. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the trial court’s interlocutory order. Therefore, the

Court affirms the trial court’s interlocutory order. The appellants shall pay all costs relating to

this appeal, both in this Court and the court below.